996 F.2d 1224
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert Earl FILLET, Plaintiff-Appellant,v.Barbara A. FILLET, Defendant-Appellee.
No. 91-55932.
United States Court of Appeals, Ninth Circuit.
Submitted June 10, 1993.*Decided June 25, 1993.

1
Before:  BROWNING, BRIGHT,** and TANG, Circuit Judges


2
MEMORANDUM***


3
The parties are familiar with the facts and issues presented by this appeal and we will not repeat them here.


4
In an action between the same parties appearing here, the New York Supreme Court decided that Robert's alimony debts to Barbara were not dischargeable in bankruptcy and that the New York court's temporary restraining order was not void under 11 U.S.C. § 524(a).   The Federal Full Faith and Credit Statute, 28 U.S.C. § 1738, "obliges federal courts to give the same preclusive effect to a state-court judgment as would the courts of the State rendering the judgment."   McDonald v. City of West Branch, 466 U.S. 284, 287 (1984).   Under New York law, "the doctrine of res judicata gives binding effect to the judgment of a court of competent jurisdiction and prevents the parties to an action ... from subsequently relitigating any questions that were necessarily decided therein."   Watts v. Swiss Bank Corp., 265 N.E.2d 739, 743 (N.Y.1970) (internal quotation and citation omitted);   Hurd v. Lis, 513 N.Y.S.2d 278, 282 (App.Div.1987).   The New York Supreme Court had jurisdiction to decide the dischargeability of alimony debts under 11 U.S.C. § 523(a)(5).   In re Bowen, 102 B.R. 752, 754 (9th Cir.BAP 1989).   Robert's assertion that state court jurisdiction over the dischargeability issue required his consent is without merit or support in the caselaw.   Accordingly, Robert's claims are barred by res judicata.


5
Affirmed.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 The Honorable Myron H. Bright, Senior Judge, United States Court of Appeals for the Eighth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or for the courts of this circuit except as provided by 9th Cir.R. 36-3